                     Case 19-12689-BLS         Doc 60     Filed 12/30/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :       Chapter 11
                                                          :
HIGH RIDGE BRANDS CO., et al.,                            :       Case No. 19-12689 (BLS)
                                                          :
                                                          :       Jointly Administered
                                                          :       NOTICE OF APPOINTMENT OF
                                                          :       COMMITTEE OF UNSECURED
          Debtor(s).                                      :       CREDITORS
----------------------------------



       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 DDJ Capital Management, LLC, Attn: Doug Wooden, 130 Turner Street, Bldg. 3, Suite
                   6N, Waltham, MA 02453 Phone: 781-283-8500 Fax: 781-419-9189

2.                 Barings Global Special Situations Credit 3 S.a.r.l,, Attn: Stephen Johnson, 300 South
                   Tryon Street, Ste. 2500, Charlotte, NC 28202, Phone: 980-417-5471

3.                 Wilmington Trust, National Association, Attn: Peter Finkel, 50 South 6th Street, Ste. 1290
                   Minneapolis, MN 55402 Phone: 612-217-5629 Fax: 612-217-5651




                                                  ANDREW R. VARA
                                                  United States Trustee, Region 3


                                                  /s/ David L. Buchbinder for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: December 30, 2019

Attorney assigned to this Case: David L. Buchbinder, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Ian Bambrick, Esq., Phone: 302-571-6600, Fax: 302-571-1253
